                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JESUS BAEZA,
TERESA BAEZA MIRALDA, and
JESUS D. BAEZA CONTRERAS,

       Plaintiffs,

v.                                                                  No. 18-cv-0641 JAP/SMV

MARK MUNRO and ELI GOMEZ,

       Defendants.

               ORDER SETTING RULE 16 SCHEDULING CONFERENCE

       THIS MATTER is before the Court sua sponte after the Honorable James A. Parker denied

Defendants’ Motion to Dismiss [Doc. 18] as moot. See [Doc. 36]. The parties must cooperate in

preparing an updated Joint Status Report and Provisional Discovery Plan (“JSR”), following the

sample JSR available at the Court’s web site. The parties are to fill in the blanks for proposed

dates, bearing in mind that the time allowed for discovery is generally 120 to 180 days from the

date of the Rule 16 initial scheduling conference. Plaintiff (or Defendant in removed cases) is

responsible for filing the JSR by April 3, 2019.

       The Court will determine actual case management deadlines after considering the parties’

requests. Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express and written approval obtained for any modification of the dates in

the Scheduling Order.

       A Rule 16 initial scheduling conference will be held by telephone on April 18, 2019,

at 9:30 a.m. The parties must call the Court’s AT&T Conference Line, (888) 363-4734 (access
code: 4382538), to connect to the proceedings. At the conference, counsel and any pro se parties

must be prepared to discuss their JSR; all claims and defenses; initial disclosures; discovery

requests and scheduling; issues relating to the disclosure, discovery, and preservation of

electronically stored information; the timing of expert disclosures and reports under

Rule 26(a)(2);1 and the use of scientific evidence and whether it is anticipated that a Daubert2

hearing will be needed. We will also discuss settlement prospects, alternative dispute resolution

possibilities, and consideration of consent pursuant to 28 U.S.C. § 636(c). Lead counsel and parties

appearing pro se must participate unless excused by the Court. Parties represented by counsel

need not attend.

        IT IS THEREFORE ORDERED that the deadlines shall be as follows:

Updated JSR filed by:                                                        April 3, 2019

Telephonic Rule 16 Initial Scheduling Conference:                            April 18, 2019, at 9:30 a.m.



                                                                     ______________________________
                                                                     STEPHAN M. VIDMAR
                                                                     United States Magistrate Judge




1
  In preparing the JSR, counsel should be familiar with the Rule 26 requirements concerning disclosure of expert
testimony for witnesses who do not provide a written report. See Fed. R. Civ. P. 26(a)(2)(C).
2
  See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590–92 (1993).

                                                       2
